Citation Nr: 1445115	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Evaluation of scar, status-post thyroidectomy, rated as 20 percent disabling.

2.  Evaluation of hypoparathyroidism, status-post thyroidectomy, rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the September 2008 rating decision, the RO, in pertinent part, granted service connection for an adjustment disorder with anxiety and depression and assigned an initial 30 percent disability rating, effective April 19, 2008.  The RO also granted service connection for hypoparathyroidism, and scar, status-post thyroidectomy, and assigned an initial 10 percent evaluation for each, effective April 19, 2008.  The RO denied service connection for hypothyroidism.  The Veteran appealed.

During the course of the appeal, in a July 2011 rating decision, the RO granted service connection for hypothyroidism, and assigned an initial rating of 10 percent, effective April 19, 2008.

In an October 2013 rating decision, the RO granted the Veteran a disability rating of 100 percent for the adjustment disorder, also effective April 19, 2008; as no higher disability evaluation is available, this is considered a full grant of the benefit sought on appeal as to this issue.  The RO also granted a disability rating of 60 percent for hypoparathyroidism, status-post thyroidectomy and a disability rating of 20 percent for the scar, status-post thyroidectomy; an effective date of April 19, 2008 was assigned.

The Veteran has not indicated that she agreed with the ratings that were assigned for her service-connected hypoparathyroidism and scar, status-post thyroidectomy.  Therefore, the grant of higher ratings are not full grants of the benefits sought, and these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Virtual VA claims file and Veterans Benefits Management System have been reviewed; documents therein are duplicative of those in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with her appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  In a December 2013 letter, the RO advised the Veteran that the requested Board videoconference hearing was scheduled for January 15, 2014.  

On December 23, 2013, the Veteran mailed a reply to the RO's notice of a hearing, stating that she would be able to attend the hearing as scheduled.  Unfortunately, the Veteran's reply was not received until September 12, 2014, and her hearing was cancelled.  As such, the Board must remand the Veteran's claims so that a videoconference hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, hearing before a VLJ from the Board.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



